MONTGOMERY, Judge
(dissenting).
I cannot agree with the part of the majority opinion that holds that it is within *681the trial judge’s discretion whether the jury should be permitted to view the property. KRS 177.087, in mandatory language, says that the “jury, on the application of either party, shall be sent by the court, * * * to view the land and material.”
“Shall” as used in statutes is usually indicative that the requirement is mandatory. Skaggs v. Fyffe, 266 Ky. 337, 98 S.W.2d 884. This court has repeatedly held that “shall” as used in KRS 177.087 is mandatory. Commonwealth, Department of Highways v. Farra, Ky., 338 S.W.2d 696; Commonwealth, Department of Highways v. Houchins, Ky., 380 S.W.2d 95; Commonwealth, Department of Highways v. Hackworth, Ky., 383 S.W.2d 372. When a mandatory statute, as KRS 177.087 has been so construed, is invoked, courts have no discretion in its administration except to enforce it as written. Campbell v. Little, 251 Ky. 812, 66 S.W.2d 67. “Courts” include trial and appellate courts. The majority opinion is in error in holding that the trial court had a discretion in the matter in the absence of a showing of destruction or such change in the property as would render viewing futile. Here, there was no change in the property. The failure to send the jury to view the property was prejudicial in view of this court’s conclusion that the verdict was excessive.
This destructive step removes another precedent which has been a guide in the construction of laws and legal documents. If this part of the opinion is permitted to stand, by what precedent may a lawyer determine whether language is mandatory or permissive? Instead of destroying precedents it seems that their preservation as a means of protecting the stability of the law should be guarded. There is so much destruction of precedent now that the stability of the law is in danger.
For this reason I respectfully dissent in part from the majority opinion.